UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended June 30, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to COMMISSION FILE NUMBER: 0-17893 TELTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 59-2937938 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2150 Whitfield Industrial Way, Sarasota, Florida34243 (Address of principal executive offices including zip code) (941) 753-5000 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT As of August 12, 2009, there were 8,647,539 shares of the Registrant's Common Stock, par value $.001, outstanding. Exhibit index appears on page 12. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets at June 30, 2009 (Unaudited) and December 31, 2008 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three months and Six months ended June 30, 2009 and 2008 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three months and Six months ended June 30, 2009 and 2008 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PART II OTHER INFORMATION ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 10 SIGNATURES 11 EXHIBIT INDEX 12 i PARTI – FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS TELTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except shares and per share amounts ASSETS June 30, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities: Line of credit $ $ Current portion of long-term debt and capital lease obligations Accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term liabilities: Deferred dividends Long-term debt and capital lease obligations net of current portion Total long-term liabilities Commitments and contingencies Shareholders' deficiency: Capital stock 9 9 Additional paid-in capital Accumulated deficit and other comprehensive loss ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TELTRONICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS In thousands, except shares and per share amounts Three Months Ended June 30, Six Months Ended June 30, Net sales Product sales and installation $ Maintenance and service Cost of goods sold Gross profit Operating expenses: General and administrative Sales and marketing Research and development Depreciation and amortization 53 Income (loss) from operations ) ) Other income (expense): Interest ) Other (3 ) ) 27 ) ) ) Income (loss) before income taxes ) ) Income taxes 6 6 12 10 Net income (loss) ) ) Dividends on Preferred Series B and C Convertible stock Net income (loss) available to common shareholders $ $ ) $ $ ) Net income (loss) per common share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TELTRONICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS In thousands, except shares and per share amounts Six Months Ended June 30, NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES $ $ INVESTING ACTIVITIES – NET (4 ) FINANCING ACTIVITIES: Net borrowings (repayments) on line of credit ) Net principal repayments on loan, notes and capital leases ) ) Repayment of loan from related party ) Dividends paid on Preferred Series B Convertible Stock ) ) Net cash flows provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents (9 ) Net increase (decrease) in cash and cash equivalents for the period ) Cash and cash equivalents - Beginning of Period Cash and cash equivalents – End of Period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TELTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In thousands, except shares and per share amounts (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments of a normal and recurring nature considered necessary for a fair presentation have been included.Operating results for the six month period ended June 30, 2009, are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The condensed consolidated balance sheet at December 31, 2008 has been derived from the audited consolidated financial statements at that date but does not include all of the information and notes required by generally accepted accounting principles for complete financial statements.Certain reclassifications were made to the 2008 amounts to conform to the 2009 presentation. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2008. The current state of the global economy and credit crunch have resulted in challenging times for all businesses.The Company’s management implemented plans during 2008 to increase gross margin and decrease operating costs.These plans have met management’s objective for the first six months during 2009. Additionally, management has led an effort to increase sales worldwide, with an emphasis on the promotion of its higher gross profit margin products.That effort has lead to an increase in orders of 20-20 switching system installations with some of the Company’s largest customers. The Company has been able to continue to increase sales and lower operating costs during the six month period ended June 30, 2009.If the Company is unable to continue in this effort it could have a material adverse affect on its business.No adjustments have been made to the accompanying Condensed Consolidated Financial Statements based upon these plans and assumptions. The Company has evaluated all subsequent events through August 12, 2009, the date the financial statements were issued. NOTE 2 – NEW ACCOUNTING STANDARDS The Company adopted SFAS No.165, “Subsequent Events” (“SFAS 165”) in the second quarter of 2009. SFAS No.165 establishes the accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, that is, whether that date represents the date the financial statements were issued or were available to be issued. See Footnote No.1, “Basis of Presentation” for the related disclosures. The adoption of SFAS No.165 did not have a material impact on the Company’s condensed consolidated financial statements. In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification™ and Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162” (“SFAS 168”).SFAS 168 established the FASB Standards Accounting Codification (“Codification”) as the source of authoritative GAAP recognized by the FASB to be applied to nongovernmental entities and rules and interpretive releases of the SEC as authoritative GAAP for SEC registrants. The Codification will supersede all the existing non-SEC accounting and reporting standards upon its effective date and 4 subsequently, the FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issued Task Force Abstracts.This Statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009.The adoption of SFAS 168 is not expected to have a material impact on the Company’s condensed consolidated financial statements. NOTE 3 - COMPREHENSIVE INCOME (LOSS) Total comprehensive income (loss) is as follows: Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ $ ) $ $ ) Foreign currency translation (8
